PER CURIAM:
Shawn Leigh Jones, a federal prisoner, filed a petition under the All Writs Act, 28 U.S.C. § 1651 (2000), seeking to have his conviction and sentence vacated based on his claim of actual innocence. Though the district court construed the mandamus petition as a motion under 28 U.S.C. § 2255 (2000), Jones clearly intended to file a mandamus petition.
However, because Jones does not meet the standard for a mandamus petition, we affirm the district court’s denial of relief. See Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987); In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED